LAW OFFICES LIPPENBERGER, THOMPSON, WELCH, SOROKO & GILBERT LLP CORTE MADERA, CA94925 (415)927-5200 FACSIMILE (415) 927-5210 email: rsoroko@LTWS.com SAN FRANCISCO OFFICE (415) 262-1200 June16, 2010 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: BioTime, Inc. Registration Statement on Form S-3 Ladies/Gentlemen: Enclosed for filing by the above-referenced company is Amendment No.2 to Registration Statement on Form S-3. Please direct all correspondence and communications with respect to this registration statement to the undersigned. Very truly yours, Richard S. Soroko
